Citation Nr: 0915688	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-41 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spondylosis of the lumbar spine, claimed as a back condition, 
and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Wife




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which reopened a claim for service connection 
for spondylosis of the lumbar spine and denied it on the 
merits.  

Regardless of the RO's actions regarding reopening the 
Veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened, is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a back condition was denied by a September 2002 rating 
decision.  He did not appeal.

2.  The evidence received since the September 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the service connection claim for spondylosis 
of the lumbar spine, claimed as a back condition.

3.  The preponderance of the evidence shows that the 
Veteran's spondylosis of the lumbar spine was not present in 
service or until several years thereafter and is not related 
to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied 
entitlement to service connection for a back condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  Evidence received since the September 2002 rating 
decision is new and material; the claim of entitlement to 
service connection for spondylosis of the lumbar spine, 
claimed as a back condition, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for spondylosis of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary 
to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in October 2004 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  This letter also 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection 
(i.e., evidence showing that his condition was incurred 
during service), and information concerning why his 
spondylosis of the lumbar spine claim was previously denied.  
Moreover, to the extent that this claim is reopened, there 
can be no possibility of prejudice to the Veteran under the 
holding in Kent.  Consequently, the Board finds that adequate 
notice has been provided regarding the Veteran's claim.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, 
provided him with two VA examinations and a hearing, and 
obtained a VHA medical opinion.  The duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

The Board notes that, in January 2009 and April 2009, the 
Veteran submitted additional evidence, including two 
statements in support of his claim, a statement from his 
wife, and additional copies of letters from his physicians 
which were already associated with the claims file.  The 
Veteran requested that his claim be remanded for 
consideration of this evidence.  However, because all of the 
submitted evidence is cumulative or duplicative of statements 
and evidence already of record, the Board will proceed with 
adjudication of the claim.  See 38 C.F.R. § 20.1304(c) 
(2008).  Copies of the statements from Drs. Morin and Perritt 
were already of record and considered by the RO, and the 
Veteran and his wife had made similar statements during the 
course of the appeal, including at the time of the personal 
hearing in January 2006.  Remand to the RO for the issuance 
of a supplemental statement of the case is not necessary.


II.  New and Material 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In September 2002, the RO reopened the Veteran's claim for 
service connection for spondylosis of the lumbar spine and 
denied it on the merits on the grounds that there was no 
evidence that this condition was incurred in, or aggravated 
by, his military service.  The Veteran was notified of this 
decision and of his appellate rights by a letter dated 
September 17, 2002.  He did not appeal.  Therefore, the 
September 2002 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

At the time of the September 2002 decision, the evidence of 
record included the Veteran's service medical records; VA 
treatment records dated from March 2002 to May 2002; a 
September 2002 VA examination report; treatment records from 
Lewiston Orthopedics dated from January 1974 to July 1988, 
Osteopathic Hospital of Maine dated in March 1983, Paul N. 
Morin, M.D. dated from February 1990 to June 2002, Luc J. 
Dionne, D.C. dated in January 1991, Central Maine Orthopedics 
dated in February 1991, Lee G. Kendall, Jr., M.D. dated in 
June 1996; letters from Clifton W. Kirton, D.C., D.A.C.B.R. 
dated in January 1991, John D. Reeder, D.C., P.A. dated in 
March 1988, Liberty Mutual dated in August 1987, Dr. Morin 
dated in July 2002; and a VA doctor received in August 2002; 
and finally, a State of Maine Disability Determination 
Services dated in June 1996.  

The Veteran filed a claim to reopen in September 2004.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. 3.156 (2008).  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a) (2008).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  

Evidence obtained since the September 2002 rating decision 
includes VA treatment records dated from September 2003 to 
October 2007; a VA examination report dated in December 2004; 
a lay statement from the Veteran's wife received in November 
2004; a lay statement from a friend received in November 
2004; a hearing transcript dated in January 2006; and a VHA 
medical opinion dated in February 2009.

Significantly, during his numerous treatments for back pain 
and at his January 2006 hearing, the Veteran has consistently 
reported that such pain has continued since an in-service 
incident in 1962 when he tumbled through a window on an 
obstacle course and fell on his back on someone's boots.  In 
addition, the Veteran's wife has reported that the Veteran 
had no back problems prior to service, but injured his back 
during service and was told at that time that he would be 
lucky if he could walk at age 40 and would likely be in a 
wheelchair.  She has also reported that the Veteran has had 
back pain ever since separation from service.  Finally, the 
Veteran's friend reported that the Veteran had a very strong 
back prior to service, as evidenced by his ability to lift 
heavy objects at work, but that his back had deteriorated 
after the in-service injury.  As discussed above, the 
credibility of the evidence is to be presumed for the 
purposes of reopening a claim.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 
1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran's claim was previously denied because there was 
no evidence that his spondylosis of the lumbar spine was 
incurred during, or caused by his military service.  The 
evidence submitted since September 2002, particularly the 
statements regarding a continuity of symptomatology since 
service, indicate that the Veteran's lumbar spine disability 
may be caused by, or related to, an injury during service.  
This evidence is new in that it had not previously been 
submitted.  It is also material insofar as it relates to a 
previously unestablished fact necessary to substantiate the 
Veteran's claim, namely a nexus between his in-service low 
back strain and his currently diagnosed spondylosis of the 
lumbar spine.  The additional evidence being both new and 
material, the claim for service connection for spondylosis of 
the lumbar spine is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  




III.  Service Connection 

As the January 2005 decision of the RO reopened and denied 
the Veteran's claim on the merits, there is no prejudice to 
the Veteran by the Board's adjudication of the issue of 
service connection on the merits.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) 

The Veteran contends that his current low back condition is 
related to an injury in service in 1962 when he tumbled 
through a window on an obstacle course and fell on his back 
on someone's boots.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record shows that the Veteran was treated for 
persistent low back pain during service in June 1962, when 
an examination revealed mild muscle spasm.  He was 
diagnosed with muscle strain and was provided with a 
lumbosacral corset.  The Veteran's December 1965 separation 
examination reveals that he wore a back support for two 
months in 1962, with no recurrence of back strain, no 
complications, and no sequelae.

Post-service, the record indicates that the Veteran injured 
his back on several subsequent occasions and has received 
numerous treatments for back pain.  The Veteran was 
hospitalized following a car accident in August 1967.  An 
emergency room examination indicated possible fractures in 
the lumbar region (L2, L3, and L4); however, x-rays 
revealed no demonstrable evidence of recent bone or joint 
injury, although the doctor noted slight left convex lumbar 
scoliosis.  

In February 1977, the Veteran complained of severe back 
pain.  He stated that eight days earlier he felt pain in 
his back while working under a vehicle.  Following this, he 
had increasing pain with the pain localizing in the 
lumbosacral area with some radiation into the right 
buttock.  X-rays showed no evidence of fracture or 
dislocation and the disc spaces were well preserved.  There 
was a notation of compression ruptured intervertebral 
discs.  He was admitted to the hospital.

In March 1979, the Veteran stated that he felt a snapping 
sensation in his back while swinging a pick.  X-rays showed 
no evidence of fracture or dislocation and the disc spaces 
were well maintained.  There was no evidence of 
spondylolisthesis.  The diagnosis was acute low back 
syndrome.  

X-rays of the spine in March 1983 showed slight lumbar 
scoliosis convexity to the left with the vertebral body 
rotation to the left.  The vertebral bodies themselves were 
unremarkable and the intervertebral disc spaces were well 
maintained.  The athrodia at the levels of L4-5 and L5-S1 
showed no developmental weakness changes to suggest 
productive or destructive bone pathology.
        
X-rays of the spine in March 1984 showed beginning lipping 
and spurring at the anterior portions of the bodies of L3 
and L2 with a flexion of L2 on L3 and flexion of L4 on L5.  
5th lumbar was posterior.
        
In October 1985, the Veteran fell at work and stated that 
his back bothered him.
        
In March 1987, the Veteran was pushing down on a torque 
wrench with his legs and arms and hurt his low back while 
doing this.
        
X-rays of the spine in June 1987 showed osteophyte 
formation at all levels of the lumbar spine and significant 
osteophyte formation between L2, L3 on the right.
        
X-rays of the spine in January 1991 showed moderate 
discogenic spondylosis, L2-3, and mild spondylosis at L1 
and L4.  
        
Finally, in December 1995, the Veteran slipped on water and 
hurt his lumbar spine. Diagnostic imaging at that time 
showed advanced osteoarthritis throughout the lumbar spine.

In light of the above, because it is undisputed that the 
Veteran was treated for back pain during service, has since 
received substantial treatment for back pain, and has been 
diagnosed with spondylosis, degenerative joint disease, and 
degenerative disc disease of the lumbar spine, the Board will 
focus on the evidence that relates to whether these 
conditions are related to service.  See Newhouse v. 
Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  In this 
regard, the Board notes that there are conflicting medical 
opinions of record regarding the etiology of the Veteran's 
back conditions. 

In a May 2002 letter, a VA doctor provided the opinion that 
the Veteran's injury during basic training "could have" 
contributed to his persistent low back discomfort and severe 
intervertebral disc disease and degeneration.  The VA doctor 
based this opinion on his past two years of treating the 
Veteran for persistent low back pain and the Veteran's report 
of having persistent low back pain since falling on his back 
when going through a window on an obstacle course during 
basic training.   

In a July 2002 letter, Dr. Morin reported that he had 
reviewed the Veteran's extensive medical record regarding his 
low back injury and offered the opinion that the Veteran's 
low back pain was more likely than not related to a low back 
injury in service in 1962.  He based this opinion on the 
evidence of trauma in June 1962 in the Veteran's service 
treatment records; his treatment of the Veteran from 1984 to 
2002; and his review of x-ray reports dated in 1978, 1987, 
1991, and 2002.  He noted that there was focal degenerative 
change at the L2 and L3 spinal levels suggestive of very old 
trauma likely to cause pain and reported that the history of 
injury to the low back in 1962 fit well with the degenerative 
sequelae observed in the record, whereas non-trauma related 
degeneration would be widespread, which was not consistent 
with the x-ray findings.  

In September 2002, the Veteran was afforded a VA examination.  
At the outset of the examination report, the examiner noted 
that he had reviewed the Veteran's claims file, including 
evidence of treatment for an acute low back strain in April 
1962, with no ongoing treatment for such condition, and a 
December 1965 separation examination that was negative for 
evidence of ongoing back problems.  The examiner also 
reported that the Veteran's records revealed treatment in 
1977, 1979, 1987, and 1996 for separate back injuries.  Based 
on his review of the record and a physical examination, the 
examiner diagnosed the Veteran with degenerative joint and 
disc disease of the lumbar spine and stated that he was 
unable to associate the Veteran's present low back problems 
with military activities.  He instead found that it was as 
likely as not that the Veteran's current problems were 
secondary to industrial accidents and that his degenerative 
disc disease was secondary to the aging process and body 
habitus.  

In December 2004, the Veteran was afforded a second VA 
examination with the same doctor that performed the September 
2002 examination.  The examiner reported that, based on a 
review of the Veteran's claims file and the results of his 
physical examination, he was still unable to associate the 
Veteran's present low back problem with service activities as 
there was no convincing evidence of record.

Finally, in December 2008, the Board requested a VHA medical 
opinion to determine, based on all of the evidence of record, 
including the conflicting medical opinions of record, whether 
it was at least as likely as not that the Veteran's back 
conditions had their onset during, or were causally related 
to, his military service.  In compliance with the Board's 
request, in February 2009, a VHA medical opinion was 
obtained.  The VHA specialist noted the Veteran's extensive 
history of back injuries and treatment for back pain, and 
reported that, on the basis of the medical records, the 
Veteran's current conditions were degenerative disease of the 
spine and lumbar spondylosis.  The physician also provided 
the opinion that there was no evidence of record to support 
the contention that the Veteran's current condition was 
affirmatively related to an event that took place in the 
military.  The physician stated that, although the Veteran 
reported an injury in service in 1962, there was no evidence 
of structural damage at that time and nothing to support a 
link between any in-service event and his current condition.  

The physician also commented on Dr. Morin's July 2002 
statement that the focal degenerative change of the L2 and L3 
vertebrae suggested a very old trauma rather than a general 
non-trauma related degeneration of the spine, which would 
usually be widespread and inconsistent with the Veteran's x-
ray findings of focal degenerative damage.  The physician 
stated that he disagreed with this opinion and reported that 
focal radiographic changes in the spine are common, 
independent of trauma.  The physician went on to explain 
that, while "widespread" findings would suggest a general 
non-trauma related degeneration of the spine, the converse 
(i.e., that focal changes are more likely to be from trauma) 
is not true.  Finally, the physician stated that, even giving 
Dr. Morin's theory the benefit of the doubt, he could not say 
that, based on a review of the x-rays, the trauma said to 
have caused such findings was necessarily the 1962 in-service 
event.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against service 
connection for spondylosis of the lumbar spine.  

Post-service, the Veteran did not seek treatment for back 
pain until 1967, five years following the in-service back 
strain, when he was hospitalized after a car accident.  
Moreover, the preponderance of the competent medical evidence 
shows that the Veteran's back condition is not proximately 
due to an in-service injury in 1962.  The Board notes the May 
2002 VA doctor's opinion indicating that the Veteran's injury 
during basic training "could have" contributed to his 
persistent low back discomfort and severe intervertebral disc 
disease and degeneration.  However, evidence of a mere 
possibility is too equivocal to substantiate the Veteran's 
claim.  Accordingly, the VA doctor's statement is not 
persuasive medical evidence that the Veteran's current back 
condition is related to an event or injury during service.  

A VA examiner stated in both September 2002 and December 2004 
that he was unable to associate the Veteran's present low 
back problems with military activities.  In September 2002, 
he instead provided the opinion that it was as likely as not 
that the Veteran's current problems were secondary to 
industrial accidents and that his degenerative disc disease 
was secondary to the aging process and body habitus.  He 
based this opinion on the fact that the Veteran had no 
recurrent treatment for the 1962 in-service back strain, had 
no back problems at the time of separation, and was treated 
for 4 separate back injuries following separation.  

Significantly, the February 2009 VHA specialist reported that 
there was no evidence of structural damage in 1962 and there 
is no evidence supporting a link between any in-service event 
and the Veteran's current condition.  The physician explained 
that focal degenerative changes, like the Veteran's, are 
common without any past trauma and are not more likely to be 
from trauma.  Further, the specialist indicated that, even if 
the Veteran's focal degenerative changes were from an old 
trauma, considering his numerous post-service back injuries, 
Dr. Morin would not have been able to determine by looking at 
an x-ray that the 1962 trauma was the cause.      
  
The only evidence of record indicating a nexus between the 
Veteran's 1962 in-service injury and his current back 
conditions, aside from the unpersuasive, equivocal opinion of 
a VA doctor in May 2002, is a letter from Dr. Morin dated in 
July 2002.  In his letter, Dr. Morin indicated that the focal 
degenerative changes in the Veteran's spine were suggestive 
of very old trauma, as opposed to non-trauma degeneration; 
however, he did not provide a rationale for why it was more 
likely that the 1962 back strain was the cause of the 
Veteran's current back conditions as opposed to the back 
injuries in 1977, 1979, 1987, or 1996.  Dr. Morin provided no 
discussion of the Veteran's numerous post-service back 
injuries. 

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

In weighing and balancing the opinions of record, the Board 
finds that the probative weight of Dr. Morin's July 2002 
letter is greatly diminished because he did not provide a 
rationale for why it was more likely than not that the 
Veteran's back condition is related to the 1962 injury rather 
than the numerous post-service injuries.  By contrast, the 
Board finds the well-reasoned medical opinion of the February 
2009 VHA specialist to be more probative than Dr. Morin's 
cursory opinion or the May 2002 VA doctor's speculative 
statement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301 (2008) (stating that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two); see 
also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating 
that a medical opinion must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions).  The VHA specialist acknowledged the 
Veteran's in-service and post-service injuries; whereas Dr. 
Morin only discussed the in-service injury.  Furthermore, the 
fact that the Veteran did not seek further in-service back 
treatment following the 1962 injury, denied back problems at 
his separation examination in 1965, and did not seek 
treatment for back pain until August 1967, five years after 
the in-service injury, when he was involved in a car 
accident, is evidence that weighs against his claim.  

The Board disagrees with the Veteran's representative's 
contention that the VHA specialist under-rated the Veteran's 
in-service back injury and considered the 1962 injury as 
reported by the Veteran only.  Rather, the VHA specialist 
reviewed the service treatment records and determined that 
there was no evidence of structural damage and that there 
were no ongoing back complaints on separation examination. 

Therefore, because the assessment of the February 2009 VHA 
specialist is the most probative competent medical evidence 
addressing whether the Veteran's back conditions are related 
to military service, the Board finds that the preponderance 
of the evidence is against the claim and thus service 
connection for the Veteran's back condition must be denied.  
Id. 

In reaching this conclusion, the Board does not question the 
sincerity of the Veteran's conviction that his spondylosis of 
the lumbar spine is related to service.  However, as a lay 
person, he is not competent to establish a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2008) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the preponderance of the 
medical evidence shows that the Veteran's back condition is 
not related, service connection for this condition must be 
denied.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
spondylosis of the lumbar spine, claimed as a low back 
condition, and the claim is denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).  

ORDER

Service connection for spondylosis of the lumbar spine, 
claimed as a back condition, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


